Case 2:14-bk-55898         Doc 54    Filed 08/29/19 Entered 08/29/19 14:18:07              Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

 In Re:                                             Case No. 14-55898

 Mark Eugene Koehler
                                                    Chapter 13
 Shannon Marie Koehler

 Debtors                                            Judge C. Kathryn Preston

                RESPONSE TO MOTION TO DEEM MORTGAGE CURRENT

          U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust

(“Creditor”), by and through their undersigned counsel, hereby files this response to the Debtors’

Motion to Deem Mortgage Current filed on August 8, 2019. Creditor agrees that the mortgage is

now current, and the post-petition due date is September 1, 2019.

                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
Case 2:14-bk-55898      Doc 54    Filed 08/29/19 Entered 08/29/19 14:18:07           Desc Main
                                  Document     Page 2 of 2



                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response was served electronically on August 29, 2019
through the Court’s ECF System on all ECF participants registered in this case at the e-mail
address registered with the Court

And by ordinary U.S. Mail on August 29, 2019 addressed to:

       Mark Eugene Koehler, Debtor
       2927 Bretton Woods Dr.
       Columbus, OH 43231

       Shannon Marie Koehler, Debtor
       2927 Bretton Woods Dr.
       Columbus, OH 43231

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor
